UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 3, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-13687 CEC ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Kansas 48-0905805 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4441 West Airport Freeway Irving, Texas (Address of principal executive offices) (Zip Code) (972) 258-8507 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer xAccelerated filer ¨Non-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x As of October 25, 2010, an aggregate of 20,539,333 shares of the registrant’s common stock, par value $0.10 per share were outstanding. CEC ENTERTAINMENT, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at October 3, 2010 and January 3, 2010 3 Condensed Consolidated Statements of Earnings for the three and nine months endedOctober 3, 2010 and September 27, 2009 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended October 3, 2010 5 Condensed Consolidated Statements of Cash Flows for the nine months ended October 3, 2010 and September 27, 2009 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4. Controls and Procedures 26 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 27 ITEM 1A. Risk Factors 27 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 6. Exhibits 28 SIGNATURES 29 2 PART I - FINANCIAL INFORMATION ITEM 1.Financial Statements. CEC ENTERTAINMENT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share information) October 3, January 3, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses Deferred tax asset Total current assets Property and equipment, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Capital lease obligations, current portion $ $ Accounts payable Accrued expenses Unearned revenues Accrued interest Derivative instrument liability Total current liabilities Capital lease obligations, less current portion Revolving credit facility borrowings Deferred rent liability Deferred landlord contributions Deferred tax liability Accrued insurance Derivative instrument liability - Other noncurrent liabilities Total liabilities Commitments and contingencies (Note 5) Stockholders’ equity: Common stock, $0.10 par value; authorized 100,000,000 shares; 61,401,172 and 61,120,018 shares issued, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive income Less treasury stock, at cost; 40,861,839 and 38,944,354 shares, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. 3 Table of Contents CEC ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three Months Ended Nine Months Ended October 3, September 27, October 3, September 27, REVENUES Food and beverage sales $ Entertainment and merchandise sales Company store sales Franchise fees and royalties Total revenues OPERATING COSTS AND EXPENSES Company store operating costs: Cost of food and beverage (exclusive of items shown separately below) Cost of entertainment and merchandise (exclusive of items shown separately below) Cost of food, beverage, entertainment and merchandise Labor expenses Depreciation and amortization Rent expense Other store operating expenses Total company store operating costs Advertising expense General and administrative expenses Asset impairments - - Total operating costs and expenses Operating income Interest expense Income before income taxes Income taxes Net income $ Earnings per share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. 4 Table of Contents CEC ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY For the Nine Months Ended October 3, 2010 (Unaudited) (in thousands, except share information) Common Stock Capital In Excess of Retained Accumulated Other Comprehensive Treasury Stock Shares Amount Par Value Earnings Income Shares Amount Total Balance at January 4, 2010 $ ) $ Net income - Change in fair value of cash flow hedge, net of income taxes of $(489) - ) - - ) Hedging loss realized in earnings, net of income taxes of $1,411 - Foreign currency translation adjustments, net of income taxes of $54 - Comprehensive income Stock-based compensation costs - Stock options exercised 15 - Restricted stock issued, net of forfeitures 19 ) - Tax shortfall from stock options and restricted stock - - ) - ) Restricted stock returned for taxes ) (8 ) ) - ) Common stock issued under 401(k) plan 2 - Purchases of treasury stock - ) ) Balance at October 3, 2010 $ ) $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. 5 Table of Contents CEC ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended October 3, September 27, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Stock-based compensation expense Amortization of landlord contributions ) ) Amortization of deferred debt financing costs Loss on asset disposals, net Other adjustments 15 (8 ) Changes in operating assets and liabilities: Accounts receivable Inventories ) Prepaid expenses ) ) Accounts payable ) Accrued expenses Unearned revenues ) Accrued interest ) Income taxes payable ) Deferred rent liability Deferred landlord contributions ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Other investing activities ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from (repayments on) revolving credit facility ) Payments on capital lease obligations ) ) Exercise of stock options Excess tax benefit realized from stock-based compensation Payment of taxes for returned restricted shares ) ) Treasury stock acquired ) ) Net cash used in financing activities ) ) Effect of foreign exchange rate changes on cash 14 ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid, net $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Accrued construction costs $ $ Common stock issued under 401(k) plan $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. 6 Table of Contents CEC ENTERTAINMENT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Recently Issued Accounting Guidance: The use of the terms “CEC Entertainment,” “Company,” “we,” “us” and “our” throughout these Notes to Condensed Consolidated Financial Statements refer to CEC Entertainment, Inc. and its subsidiaries. All of our stores utilize a consistent restaurant-entertainment format that features both family dining and entertainment areas where each store offers the same general mix of food, beverages, entertainment and merchandise. The economic characteristics, products and services, preparation processes, distribution methods and types of customers are substantially similar for each of our stores. Therefore, we aggregate each store’s operating performance into one reportable operating segment for financial reporting purposes. Our consolidated financial statements include the accounts of the Company and the International Association of CEC Entertainment, Inc. (the “Association”), a variable interest entity in which we have a controlling financial interest. The Association primarily administers the collection and disbursement of funds (the “Association Funds”) used for advertising, entertainment and media programs that benefit both us and our franchisees. We and our franchisees are required to contribute a percentage of gross sales to these funds and could be required to make additional contributions to fund any deficits that may be incurred by the Association. We include the Association in our consolidated financial statements because we concluded that we are the primary beneficiary of its variable interests because we (a) have the power to direct the majority of its significant operating activities, (b) provide it unsecured lines of credit and (c) own the majority of the store locations that benefit from the Association’s advertising and media expenditures. The assets, liabilities and operating results of the Association are not material to our consolidated financial statements. We provide unsecured lines of credit to the Association which it uses to fund deficiencies in its media and advertising funds. Because the Association Funds are required to be segregated and used for specified purposes, we do not reflect franchisee contributions as revenue, but rather as an offset to reported expenses. Our contributions to the Association Funds eliminate in consolidation. Contributions to the advertising and media funds from our franchisees reflected as offsets to reported advertising expenses were approximately $0.5 million each for the three months ended October 3, 2010 and September 27, 2009 and approximately $1.7 million each for the nine months ended October 3, 2010 and September 27, 2009. Interim Financial Statements The accompanying unaudited condensed consolidated financial statements as of October 3, 2010 and for the three and nine month periods ended October 3, 2010 and September 27, 2009 are presented in accordance with the requirements for quarterly reports on Form 10-Q and, consequently, do not include all of the information and footnote disclosures required by accounting principles generally accepted in the United States of America (“GAAP”). In the opinion of management, such financial statements include all adjustments (consisting solely of normal recurring adjustments) necessary for the fair statement of the financial information included herein in accordance with GAAP and the rules and regulations of the Securities and Exchange Commission (the “SEC”). The balance sheet at January 3, 2010 has been derived from the audited financial statements at that date, but does not include all of the information and footnote disclosures required by GAAP for complete financial statements. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the period. Actual results could differ from those estimates. Results of operations for interim periods are not necessarily indicative of results for the full year. These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes included in our Annual Report on Form 10-K filed with the SEC for the fiscal year ended January 3, 2010. Recently Issued Accounting Guidance Newly Adopted Accounting Guidance: As of the beginning of our 2010 fiscal year, we adopted a new accounting standard amending the consolidation accounting requirements for a variable interest entity (“VIE”) which now prescribes a qualitative assessment for determining whether a variable interest gives an enterprise a controlling financial interest in a VIE. This new guidance also requires separate presentation of the assets and liabilities of a consolidated VIE on the face of the balance sheet if specific criteria are met. Our adoption of this new standard did not have a material impact on our consolidated financial statements. 7 Table of Contents CEC ENTERTAINMENT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 1.Basis of Presentation and Recently Issued Accounting Guidance (continued): Accounting Guidance Not Yet Adopted: In October 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2009-13 which amends the accounting and reporting guidance for arrangements comprised of multiple products or services (“deliverables”). The FASB’s revised guidance clarifies how an entity determines separate units of accounting in a multiple-deliverable arrangement and requires that revenue be allocated to all arrangement deliverables using the relative selling price method. The revised guidance is effective for the first annual reporting period beginning on or after June 15, 2010 and may be applied prospectively as of the adoption date or retrospectively for all periods presented. Early adoption is permitted provided that the revised guidance is retroactively applied to the beginning of the year of adoption. We will apply this guidance prospectively as of the start of our 2011 fiscal year. We have evaluated this new accounting guidance and our adoption will not have a material effect on our consolidated financial statements. 2.Inventories: Inventories consisted of the following: October 3, January 3, (in thousands) Food and beverage $ $ Entertainment and merchandise $ $ Food and beverage inventories include food, beverage, paper products and other supplies needed for our food service operations. Entertainment and merchandise inventories consist primarily of novelty toy items used as redemption prizes for certain games that may also be sold to our customers and birthday party and other supplies needed for our entertainment operations. 3.Revolving Credit Facility: October 3, January 3, (in thousands) Revolving credit facility borrowings $ $ We have a revolving credit facility providing for total borrowings of up to $550.0 million. The credit facility, which matures in October 2012, also includes an accordion feature allowing us, subject to lender approval, to request an additional $50.0 million in borrowings at any time. As of October 3, 2010, there were $356.5 million of borrowings outstanding and $10.7 million of letters of credit issued but undrawn under the credit facility. Based on the type of borrowing, the credit facility bears interest at the London Interbank Offered Rate (“LIBOR”) plus an applicable margin of 0.625% to 1.25% determined based on our financial performance and debt levels, or alternatively, the higher of (a) the prime rate or (b) the Federal Funds rate plus 0.50%. As of October 3, 2010, borrowings under the credit facility incurred interest at LIBOR (ranging from 0.26% - 0.31%) plus 1.00% or prime (3.25%). A commitment fee of 0.1% to 0.3%, depending on our financial performance and debt levels, is payable on a quarterly basis on any unused credit line. All borrowings under the credit facility are unsecured, but we have agreed not to pledge any of our existing assets to secure future indebtedness. Including the effect of our interest rate swap contract discussed in Note 4 “Derivative Instrument,” the weighted average effective interest rate incurred on borrowings under our revolving credit facility was 2.9% for the three months ended October 3, 2010 and September 27, 2009, and was 3.0% and 2.9% for the nine months ended October 3, 2010 and September 27, 2009, respectively. The revolving credit facility agreement contains certain restrictions and conditions that, among other things, require us to comply with financial covenant ratios, including a minimum fixed charge coverage ratio of 1.5 to 1.0 and a maximum leverage ratio of 3.0 to 1.0, as defined in the revolving credit facility agreement. Additionally, the terms of the revolving credit facility agreement limit the amount of our repurchases of our common stock and cash dividends we may pay on our common stock based on certain financial covenants and criteria. As of October 3, 2010, we were in compliance with these covenants. 8 Table of Contents CEC ENTERTAINMENT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 4.Derivative Instrument: Interest Rate Risk Management Our revolving credit facility bears interest at variable rates and therefore exposes us to the impact of interest rate changes. To manage this risk, we use an interest rate swap contract to mitigate the variability of the interest payment cash flows and to reduce our exposure to adverse interest rate changes. Cash Flow Hedge We have entered into a $150.0 million notional amount interest rate swap contract to effectively convert a portion of our variable rate revolving credit facility debt to a fixed interest rate. The contract, which matures in May 2011, requires us to pay a fixed rate of 3.62% while receiving variable payments from the counterparty at the three-month LIBOR rate. Including the 1.00 percentage point applicable margin incurred on our revolving credit facility, the effective interest rate of the swap contract was 4.62% at October 3, 2010. The differential amounts receivable or payable under the swap contract are recorded over the life of the contract as adjustments to interest expense. We have designated the swap contract as a cash flow hedge. Accordingly, gains or losses from changes in its fair value that are determined to be effective in mitigating our exposure to changes in interest payments on the hedged amount of revolving credit facility debt are reported on the Consolidated Balance Sheets as a component of “Accumulated other comprehensive income.” Throughout the term of the swap contract, the unrealized gains or losses we have reported in accumulated other comprehensive income will be recognized in earnings when the variable interest rate of the debt affects earnings. The ineffective portion of any gains or losses would be recorded immediately in earnings. The following table summarizes the location and fair value of the derivative instrument in our unaudited Condensed Consolidated Balance Sheets: October 3, January 3, Balance Sheet Location Derivative designated as hedging instrument: (in thousands) Interest rate swap contract Derivative instrument liability(1) (2) $ $ As of October 3, 2010, the estimated fair value was recorded as a $3.2 million current liability. As of January 3, 2010, the estimated fair value was comprised of a $4.5 million current liability and a $1.2 million noncurrent liability. The following table summarizes the effect of the derivative instrument on other comprehensive income (“OCI”) and income: Three Months Ended Nine Months Ended October 3, September 27, October 3, September 27, Derivative in cash flow hedging relationship: (in thousands, excluding income tax effects) Loss recognized in accumulated OCI – effective portion: Interest rate swap contract $ ) $ ) $ ) $ ) Loss reclassified from accumulated OCI into income – effective portion: Interest expense $ ) $ ) $ ) $ ) There were no ineffective gains or losses recognized during the three and nine months ended October 3, 2010 and September 27, 2009. We expect that approximately $2.0 million, net of taxes, of the change in fair value of the swap contract included in “Accumulated other comprehensive income” as of October 3, 2010 will be realized in earnings as additional interest expense within the next 12 months. 9 Table of Contents CEC ENTERTAINMENT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 4.Derivative Instrument (continued): Fair Value Measurement Our interest rate swap contract is not traded on a public exchange. Therefore, its fair value is determined using the present value of expected future cash flows arising from the contract which approximates an amount to be received from or paid to a market participant for this instrument. This valuation methodology utilizes forward interest rate yield curves obtained from an independent pricing service’s quotes of three-month forward LIBOR rates through the swap contract’s maturity. Accordingly, the inputs to our fair value measurement of the interest rate swap are classified within Level 2 of the fair value hierarchy. For more information regarding fair value measurements, refer to Note 1 “Fair Value Measurements” to our consolidated financial statements in our Annual Report on Form 10-K for the fiscal year ended January 3, 2010. 5.Commitments and Contingencies: Legal Proceedings From time to time, we are involved in various inquiries, investigations, claims, lawsuits, and other legal proceedings that are incidental to the conduct of our business. These matters typically involve claims from customers, employees or other third parties involved in operational issues common to the retail, restaurant and entertainment industries. Such matters typically represent actions with respect to contracts, intellectual property, taxation, employment, employee benefits, personal injuries and other matters. A number of such claims may exist at any given time and there are currently a number of claims and legal proceedings pending against us. In the opinion of our management, after consultation with legal counsel, the amount of ultimate liability with respect to claims or proceedings currently pending against us is not expected to have a material adverse effect on our financial condition, results of operations or cash flows. 6.Income Taxes: Our liability for uncertain tax positions increased from $5.1 million as of January 3, 2010 to $7.9 million as of October 3, 2010, primarily in connection with the current Internal Revenue Service examination of our 2006 and 2007 tax years. In addition, we have recognized additional estimated interest expense of approximately $0.8 million related to these matters. Also, during the third quarter of 2010, we paid $0.6 million in connection with the settlement of a state tax audit. 7.Asset Impairments: During the third quarter of 2010, we recognized asset impairment charges of $0.9 million related to three stores we continue to operate due to the adverse impact of various economic factors in the markets in which the properties are located and resulting decline in the stores’ financial performance. Based on these factors, we determined that the stores’ forecasted cash flows were insufficient to recover the carrying amount of their long-lived assets. Asset impairments represent adjustments we recorded to write down the carrying amount of the property and equipment at these stores to their estimated fair value. Fair Value Measurement We estimate the fair value of a store’s long-lived assets by discounting the expected future cash flows of the store using a weighted average cost of capital over its remaining lease term. Our estimate of cash flows used to determine fair value is developed from the highest and best use of the store from the perspective of market participants, which may differ from the basis of our own internal expectations of the store’s future cash flows. Accordingly, the inputs to our fair value measurement of the stores we have recognized impairment charges for are classified within Level 3 of the fair value hierarchy. For more information regarding fair value measurements, refer to Note 1 “Fair Value Measurements” to our consolidated financial statements in our Annual Report on Form 10-K for the fiscal year ended January 3, 2010. 10 Table of Contents CEC ENTERTAINMENT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 8.Earnings Per Share: Basic earnings per share (“EPS”) is computed by dividing net income by the weighted average number of common shares outstanding during the period. Common shares outstanding consist of shares of our common stock and certain unvested shares of restricted stock containing nonforfeitable dividend rights. Diluted EPS is computed using the weighted average number of common shares and dilutive potential common shares outstanding during the period using the treasury stock method. Potential common shares consist of dilutive stock options and unvested shares of restricted stock that are not considered to be participating securities. The following table sets forth the computation of EPS, basic and diluted: Three Months Ended Nine Months Ended October 3, September 27, October 3, September 27, (in thousands, except per share amounts) Numerator: Net income $ Denominator: Basic weighted average common shares outstanding Potential common shares for stock options and restricted stock 33 50 37 Diluted weighted average common shares outstanding Earnings per share: Basic $ Diluted $ Stock options to purchase 54,270 shares and 685,400 shares of common stock for the three months ended October 3, 2010 and September 27, 2009, respectively, and 119,267 shares and 705,080 shares for the nine months ended October 3, 2010 and September 27, 2009, respectively, were not included in the diluted EPS computations because the exercise prices of these options were greater than the average market price of the common shares and, therefore, their effect would be antidilutive. 9.Stock-Based Compensation: We have stock-based compensation plans pursuant to which we may grant awards of restricted stock and, prior to fiscal 2006, stock options to our employees and non-employee directors. The fair value of all stock-based awards, less estimated forfeitures, is recognized as stock-based compensation expense in the financial statements over the vesting period of the award. The following table summarizes total pre-tax stock-based compensation expense recognized in the unaudited condensed consolidated financial statements: Three Months Ended Nine Months Ended October 3, September 27, October 3, September 27, (in thousands) Total stock-based compensation cost $ Portion capitalized as property and equipment(1) Pre-tax stock-based compensation expense recognized(2) $ We capitalize the portion of stock-based compensation costs related to our design, construction, facilities and legal departments that are directly attributable to our store development projects, such as the design and construction of a new store and the remodeling and expansion of our existing stores. Capitalized stock-based compensation is included in “Property and equipment, net” on the unaudited Condensed Consolidated Balance Sheets. Included in “General and administrative expense” in the unaudited Condensed Consolidated Statements of Earnings. 11 Table of Contents CEC ENTERTAINMENT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 9.Stock-Based Compensation (continued): As of October 3, 2010, there was $14.7 million of unrecognized pre-tax stock-based compensation cost related to restricted stock that will be recognized over a weighted average remaining vesting period of 1.7 years. All previously granted and currently outstanding stock options are fully vested. As such there is no unrecognized stock-based compensation cost related to stock options. 10.Stockholders’ Equity: Stock Repurchase Program Our Board of Directors (the “Board”) has approved a program for us to repurchase shares of our common stock. On July 25, 2005, the Board approved a stock repurchase program which authorized us to repurchase from time to time up to $400 million of our common stock and on October 22, 2007 and October 27, 2009 authorized $200 million increases each.During the nine months ended October 3, 2010, we repurchased 1,917,485 shares of our common stock at an aggregate purchase price of approximately $67.4 million under the repurchase program. As of October 3, 2010, approximately $151.3 million remained available for share repurchases under our repurchase authorization. The share repurchase authorization approved by the Board does not have an expiration date and the pace of our repurchase activity will depend on factors such as our working capital needs, our debt repayment obligations, our stock price, and economic and market conditions. Our share repurchases may be effected from time to time through open market purchases, accelerated share repurchases or in privately negotiated transactions. Our share repurchase program may be accelerated, suspended, delayed or discontinued at any time. Stock Options During the nine months ended October 3, 2010, 147,957 shares of common stock were issued from the exercise of stock options for cash proceeds of $4.7 million. Restricted Stock The following table summarizes restricted stock activity during the nine months ended October 3, 2010 (not presented in thousands): Restricted Shares Weighted Average Grant Date Fair Value Unvested restricted stock awards, January 3, 2010 $ Granted $ Vested ) $ Forfeited ) $ Unvested restricted stock awards, October 3, 2010 $ During the nine months ended October 3, 2010, employees and non-employee directors tendered 78,123 shares of common stock to satisfy tax withholding requirements on the vesting of restricted stock at an average price per share of $35.20. 401(k) Plan Contribution During the nine months ended October 3, 2010, we contributed 18,892 shares of our common stock at a cost of approximately $0.6 million to the CEC Entertainment 401(k) Plan in connection with our annual match of employee contributions for the 2009 plan year. 12 Table of Contents ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. As used in this report, the terms “CEC Entertainment,” “we,” “Company,” “us” and “our” refer to CEC Entertainment, Inc. and its subsidiaries. Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is intended to provide the readers of our financial statements with a narrative from the perspective of our management on our financial condition, results of operations, liquidity and certain other factors that may affect our future results. Our MD&A should be read in conjunction with our unaudited condensed consolidated financial statements and related notes included in Part I, Item 1 “Financial Statements” of this Quarterly Report on Form 10-Q and our Annual Report on Form 10-K for the fiscal year ended January 3, 2010. Our MD&A is presented in the following sections: · Executive Summary · Overview of Operations · Results of Operations · Financial Condition, Liquidity and Capital Resources · Off-Balance Sheet Arrangements and Contractual Obligations · Critical Accounting Policies and Estimates · Recently Issued Accounting Guidance Executive Summary · Revenues increased 4.7% during the third quarter of 2010 compared to the same period in 2009. - Comparable store sales on a fiscal week basis increased 3.9%. - Comparable store sales on a same calendar week basis increased 3.8%. - Weighted average Company-owned store count increased by approximately four stores. - Menu prices increased on average 3.3%. · Company store operating costs as a percentage of Company store sales decreased 0.3 percentage points during the third quarter of 2010 primarily due to the effect of menu price increases, improved labor utilization andcertain cost savings initiatives we implemented during the year. These factors were partially offset by an increase in the price of cheese, increases in our self-insurance costs and a charge incurred to transition to a newsoft drinksupplier. · During the third quarter of 2010, we recognized asset impairment charges of $0.9 million related to three of our stores. · Diluted earnings per share for the third quarter of 2010 increased 9.1% to $0.60 compared to $0.55 in the same period in 2009. Earnings per share benefited from our cumulative repurchase of 3,047,574 shares of our common stock since the beginning of the third quarter of 2009. · We repurchased approximately 1.0 million shares of our common stock during the third quarter of 2010 at an average price of $32.03 a share. · During the third quarter of 2010, we completed 44 capital initiatives, including three major remodels, nine expansions and 32 game enhancements. · We acquired two stores from a franchisee during the third quarter of 2010. 13 Table of Contents Overview of Operations We develop, operate and franchise family dining and entertainment centers under the name “Chuck E. Cheese’s®” in 48 states and six foreign countries or territories. Chuck E. Cheese’s stores feature musical and comic entertainment by robotic and animated characters, arcade-style and skill oriented games, video games, rides and other activities intended to appeal to our primary customer base of families with children between two and 12 years of age. All of our stores offer dining selections consisting of a variety of beverages, pizzas, sandwiches, appetizers, a salad bar, and desserts. The following table summarizes information regarding the number of Company-owned and franchised stores for the periods presented: Three Months Ended Nine Months Ended October 3, September 27, October 3, September 27, Number of Company-owned stores: Beginning of period New 1 - 1 1 Acquired from franchisees 2 - 3 - Closed (1
